Citation Nr: 1118055	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hammertoe boney deformities of the toes with associated calluses.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

There is competent evidence tending to establish bilateral hammertoe boney deformities of the toes with associated calluses are attributable to active service.  


CONCLUSION OF LAW

Bilateral hammertoe boney deformities of the toes with associated calluses were incurred in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2010).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts bilateral hammertoe boney deformities of the toes with associated calluses are a result of service.  Having reviewed the record, the Board concludes a finding in favor of service connection is supportable.

In this case, there is both positive and negative evidence that has been weighed.  In that regard, service treatment records are negative for relevant findings, while the Veteran testified that the boots worn for Advanced Individual Training (AIT) caused severe pain, calluses, and cramps in her feet, resulting in hammertoes.  Transcript at 3 (2011).  She added that she has had relevant symptoms, to include numbness, continuously since separation.  Id. at 8-9.  

VA treatment records, dated in November 2004, reflect an assessment of hammertoes, and a February 2005 record notes recurrent painful corns on both 5th toes and painful bunions, bilaterally, for many years, as well as hammertoes, bilaterally, with hyperkeratosis of both 5th toes, and debridement of lesions.  Calluses were reported in November 2007, with x-ray examination noted to show hammertoes of both feet, and repeated shaving of soft corns on each little toe was reported in January 2008.  

In January 2011, the Veteran's private podiatrist noted a history of chronic long-standing foot pain with an onset during service.  The podiatrist stated that it is very likely that the Veteran developed painful hammertoe boney deformities of her toes with associated painful calluses as a result of service, to include wearing tight fitting boots without adequate foot support.  

In this case, there is competent evidence tending to establish bilateral hammertoe boney deformities of the toes with associated calluses are attributable to service.  The Board notes that the Veteran is competent to report foot symptoms during service, and such is not inconsistent with the Veteran's service in this case.  See 38 U.S.C.A. § 1154(a).  Having resolved all doubt in the Veteran's favor, service connection is warranted for bilateral hammertoe boney deformities of the toes with associated calluses is granted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.


ORDER

Service connection for bilateral hammertoe boney deformities of the toes with associated calluses is granted.  





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


